Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wang et al (CN 101276955 B), hereinafter Wang, teaches a dual antenna comprising a radiation circuit including: a first pattern having an L-shape; a second pattern having a meandering shape; a feed line electrically connected to the first pattern and the second pattern: and a ground line spaced apart from the feed line and electrically connected to the first pattern and the second pattern, wherein the first pattern comprises a first Hine extending in a first direction and having a first end electrically connected to the feed line and a second end, and a second line extending from the second end of the first line in a second direction perpendicular to the first direction.
Wang, however, fails to further teach that the second line of the first pattern comprises at least one opening, and wherein the at least one opening is positioned further from the first line of the first pattern in the second direction than a middle of the second line of the first pattern.
Claims 3, 4 and 6-12 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 13, Choi et al (KR 10-114518), hereinafter Choi, in view of Wang, teaches a dual antenna comprising a first radiation circuit; and a second radiation circuit, wherein each of the first radiation circuit and the second radiation circuit comprises a first pattern having an L shape; a second pattern having a meandering shape; a first feed line electrically connected to the first pattern; a second feed line electrically connected to the second pattern; and ground lines spaced apart from the first feed line and the second feed line and electrically connected to the first pattern and the second pattern, wherein the first pattern comprises a first line extending in a first direction and having a first end electrically connected to the first feed line and a second end, and a second line extending from the second end of the first line in a second direction perpendicular to the first direction.
Choi/Wang, however, fails to further teach that the second line of the first pattern comprises at least one opening, and wherein the at least one opening is positioned further from the first line of the first pattern in the second direction than the middle of the second line of the first pattern.
Claims 14-18 are allowed for at least the reason for depending, either directly or indirectly, on claim 13.
Reasons for indicating allowable subject matter for claims 19 and 20 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845